Citation Nr: 0031036	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-03 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a variously diagnosed hereditary neurologic 
disease, to include Charcot-Marie-Tooth (C-M-T) disease, and, 
if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for Charcot-Marie-
Tooth disease.  The RO also denied service connection for 
neurological problems due to inhalation of leaded fuel fumes.

In December 1979, the RO denied a claim of entitlement to 
service connection for a neurological disease.  Review of the 
record shows that the instant claims for C-M-T disease and 
for neurological problems due to inhalation of leaded fuel 
fumes denied in November 1997 seek compensation for the same 
disability for which the veteran sought compensation in 1979.  
The identity of the claim is not changed by changes in 
nomenclature over the years or by couching alternative 
theories of the cause of alleged aggravation of a preexisting 
disease as a different claim.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997).  Moreover, the fact of controversy in the 
medical record about the exact diagnosis of the hereditary 
neurologic disease at issue is not material to this claim; 
however diagnosed, it is the condition sometimes diagnosed as 
C-M-T disease that is at issue in this case.

In June 1998, a video conference hearing was held before the 
undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Acting Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
Supp. 2000).

It appears from a July 1997 statement from J. Grooms, M.D., 
that the veteran may be raising a claim for service 
connection for basal cell carcinoma.  The matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  VA denied the veteran's claim for service connection for 
a neurological decease in December 1979 and notified him of 
the decision and of his appellate rights by letter of 
December 20, 1979.

2.  The veteran did not initiate an appeal from the December 
1979 rating decision before December 20, 1980.

3.  The June 1997 letter from A. Henderson, M.D., is new, 
bears directly and substantially upon the matter at issue, 
and is so significant that it must be considered together 
with evidence previously of record to decide fairly the 
merits of the claim.

4.  A hereditary neurologic disease, variously diagnosed as 
Charcot-Marie-Tooth disease and as other neurological 
diseases preexisted wartime service.

5.  Neither Charcot-Marie-Tooth disease nor any other 
hereditary neurologic disease preexisting wartime service 
increased in severity during wartime service.


CONCLUSIONS OF LAW

1.  The rating decision of December 1979 denying service 
connection for a neurologic disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2000).

2.  New and material evidence has been presented or secured, 
and VA must reopen a claim of entitlement to service 
connection for a variously diagnosed hereditary neurologic 
disease, to include Charcot-Marie-Tooth disease.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  Neither Charcot-Marie-Tooth disease nor any other 
neurologic disease was incurred in or aggravated by wartime 
service, nor may such incurrence be presumed.  38 U.S.C.A. 
§§  1110, 1112, 1113, 1153 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303(b), (d), 3.304(b), 3.306, 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records, including entrance and separation 
examination reports, are silent for any complaints, finding, 
or diagnosis of any neurologic condition.  The March 1943 
entrance examination report noted history of an old operation 
on the cartilage of the right knee, with good function upon 
current examination.  The feet were normal.  The veteran was 
treated for contact dermatitis prior to shipping overseas.  
While overseas, the veteran was treated at different times 
for a contusion of the right arm sustained in a truck 
accident, dysentery, malarial fever, dermatitis, sinusitis, 
hemorrhoids, and pneumonia, with some treatment including 
hospitalization.  The December 1945 separation examination 
report noted pain of the right knee and subacute rhinitis.  
The feet were normal.  Service medical records show no 
assignment to limited duty.

The veteran's Enlisted Record and Report of 
Separation/Honorable Discharge, shows his induction in March 
1943, with no entry for date of enlistment, and his entrance 
into active service a week later.  His military operational 
specialty was "GAUGER-PETROLEUM PRODUCTS," and he was 
qualified with the MKM 03 rifle.  He attended pipe-line 
school at Camp Claiborne.  He served overseas from December 
1943 to October 1945, arriving first in India, with 
subsequent duty in Burma.  He received no wounds in combat.  
His Separation Qualification Record shows he attended 
Engineer Basic Training.  The record includes a summary 
description of his duties as a gauger-petroleum products.

In January 1946, the veteran applied for VA disability 
compensation.  The claimed disabilities included removal of 
cartilage of the right knee.  There was no other 
musculoskeletal claim and no claim of neurologic disability.  
The original VA rating decision of January 1946 awarded 
service connection for aggravation in service of residuals of 
the removed right knee cartilage and for malaria.  Claims for 
dysentery and hemorrhoids were denied.

The veteran sought treatment in November 1946 at the Fort 
Meade station hospital, reporting he had dysentery in 
service.  He then left against medical advice without 
receiving treatment, according to a November 1946 hospital 
record and a January 1947 memorandum from the facility to VA.

On VA examination in February 1948, the veteran reported a 
history of right knee derangement aggravated by service.  He 
reported that he had developed pain in the right knee upon 
repeated injuries in service.  He reported he was placed on 
limited service for this condition.  On examination he 
reported right knee pain that restricted his activity.  The 
examiner found he had fair muscular development.  The 
examination form provided for detailed report about the feet, 
including presence of pes cavus.  The examiner reported only 
high arches.  The only musculoskeletal diagnosis from the 
examination pertained to the right knee.

In a September 12, 1979, statement, the veteran applied for 
VA disability compensation for a neurological disease that 
affected his spine, arms, hands and legs.  He reported he had 
the same problems while he was on active duty.  He reported 
he was placed on limited duty.  He reported treatment for the 
condition at a VA hospital beginning in April 1979, and that 
he had been hospitalized two days ago due to the neurological 
disease.  He requested the RO to obtain the referenced VA 
medical records.

VA outpatient records from April 1979 show psychiatric 
treatment for depression.  One record noted his report of a 
neurology problem and a plan for an EMG (electromyogram).  
May 1979 EMG and nerve conduction studies were positive for 
polyneuropathy, felt probably secondary to C-M-T disease 
based on family history of C-M-T disease.

A summary report of VA hospitalization from September 10 to 
20, 1979, shows he was admitted for elective vasectomy.  The 
report characterized the veteran as with C-M-T disease, with 
a family history of his father, one paternal aunt, and one 
child from his second marriage with the disease.  Physical 
examination revealed an obese male, but was otherwise 
unremarkable.  The report was otherwise silent regarding C-M-
T disease.  An October 1979 outpatient podiatry note reported 
debridement of a [foot] ulcer, that the veteran was awaiting 
new shoes, and that he may need surgical intervention.

In December 1979, the RO denied service connection for C-M-T 
disease.  A letter of December 20, 1979, notified the veteran 
of the denial and of his appellate rights.

A statement from a VA neurologist received in January 1980 
reported that the veteran has a hereditary disease causing 
degeneration of the nerves to his muscles, which would result 
in progressive fatigue on standing and walking.

Also received in January 1980, an undated statement from R. 
Feldman, D.P.M., reported the veteran first [date not stated] 
presented to the doctor with a complaint of a painful callus 
overlying a joint of the right foot.  Examination revealed a 
neurofibrous lesion over the fifth metatarsal-phalangeal 
(MTP) joint secondary to previous surgical intervention 
several years prior to the first visit.  Further examination 
revealed markedly cavo-varus foot deformity, lateral ankle 
instability, and evidence of peroneus longus muscle atrophy.  
After continued treatment revealed recurrent breakdown of 
lesions, the doctor issued the veteran Levy-type molds in 
August 1978.  Dr. Feldman reported that family history 
revealed a daughter of the veteran diagnosed with C-M-T 
disease.  Dr. Feldman opined that one could very easily 
conclude from the veteran's neurologic and objective findings 
of cavo-varus deformity, hammer toes, weakness, and recurrent 
ankle sprains, that he also suffered from C-M-T disease.

In a January 1980 statement, the veteran referenced the VA 
neurologist's statement identifying his neurologic disorder 
as hereditary.  He averred that "'Hereditary' . . . means I 
had it when I went into the service and SHOULD NEVER HAVE 
BEEN ACCEPTED!"  He reported that he could not maintain the 
physical requirements in the 53rd Armored Engineering 
Battalion; he could not go through an obstacle course, run, 
jump, or go through an infiltration course.  He reported he 
was put on limited duty because of the disease, but instead 
of diagnosing it, "they" sent him to Burma.  He requested 
that his service medical records be sent to the VA 
neurologist for review and comment whether it was obvious at 
that time that he had C-M-T disease.

In a letter of February 13, 1980, the RO informed the veteran 
that a hereditary disease is a constitutional developmental 
disability and not a disability for which compensation can be 
paid, unless it is determined that the disease was aggravated 
beyond normal progress in service.  The RO requested the 
veteran to have Dr. Feldman send his treatment records to the 
RO, including of his first treatment of the veteran.

In February 1980, the RO sent the veteran copies of his 
service medical records.  In a February 29, 1980, response, 
the veteran noted that none of the records referred to when 
he was first in service.  He reported that records that might 
not be medical records would show the following:

(1) He was inducted into the 53rd Armored Engineering 
Battalion; (2) when he had his physical, he tried to squat 
when told and fell over; the MD saw this and did nothing; (3) 
in service, he could not run, jump, or climb and was put on 
KP; (4) he was put on limited duty collecting scrap metal; 
(5) he was unable to complete an infiltration course required 
to be completed prior to going overseas, but he was sent 
anyway; and (6) there was every indication to a trained 
doctor that something was wrong, but the Army failed to make 
proper diagnosis and it further damaged his bad physical 
condition.  He averred that had he known he had C-M-T 
disease, the Army would not have taken him.

In a March 1980 reply to the veteran's February 1980 
statement, the RO advised the veteran regarding his claim for 
"tooth [sic]" disease, that he must furnish further 
evidence, such as Dr. Feldman's initial treatment records, 
and further action would be taken on the claim upon receipt 
of additional evidence.  The veteran did not respond.

A May1980 VA outpatient record noted the veteran reported 
history of poor exercise tolerance as a child and having been 
on limited duty in the service.  The assessment was C-M-T 
disease (hypertrophic).  A May 1980 note from a VA physician 
stated that the veteran had C-M-T disease and foot 
abnormalities typical of C-M-T disease.

At a VA examination in July 1980 limited to orthopedic 
problems, the veteran reported he injured his knee in service 
when a tank rolled over, and he had knee surgery in Burma.  
As history incidental to the orthopedic focus of the 
examination, the veteran reported that in service he had 
difficulty doing the obstacle course, running, and doing many 
required activities.  He said no diagnosis was made then, but 
that a family history of C-M-T disease had been revealed 
recently, involving his daughter and his father, and a Dr. 
Feldman had found foot deformities and atrophy of the 
peroneus longus muscle.  The examiner made no neurologic 
diagnosis.

In July 1980, the veteran had neurological examination and 
EMG testing by A. Surloff, D.O.  [The veteran apparently 
submitted the examination report to the RO in August 1997 and 
the EMG report in February 1998.]  Dr. Surloff noted that the 
veteran carried a diagnosis of C-M-T disease, made at 
National Institutes of Health.  He reported that his young 
daughter had inverted Champaign bottle deformities of her 
legs.  He reported that in recent months he had become unable 
to grasp objects without his hands shaking.  He gave history 
of physical limitations while in the Army.  He stated that 
the Army totally missed this diagnosis and totally missed 
that he had a neuropathic abnormality.  Current examination 
revealed no inverted Champagne bottle deformities of the 
lower extremities and absolutely no atrophy of the lower 
extremities.  There was some small muscle atrophy of the 
hands.  There was 3 of 5 weakness of dorsiflexion and plantar 
flexion.  Numerous other sensory and motor deficits were 
noted in the lower extremities.

The EMG study was profoundly abnormal, showing evidence of a 
severe segmental peripheral neuropathy.  In summary, Dr. 
Surloff reported that the veteran did not have C-M-T disease, 
but rather Roussy-Levy disease.  He further opined that the 
veteran had an illness in the family of spinocerebellar 
degenerative disease, for which there was not treatment.  He 
ruled out several diseases for lack of certain findings and 
suggested certain tests to rule out beta lipoproteinemia, 
which he strongly doubted to be present.

A December 1980 VA outpatient record noted that C-M-T disease 
was documented two years earlier at Miami VA Hospital.  The 
current assessment was C-M-T disease.  A March 1981 VA 
outpatient neurology record noted the veteran's positive 
family and individual history of C-M-T disease and a recent 
diagnosis of Roussy-Levy disease by a private neurologist.

In April 1981 [record submitted February 1998], the veteran 
saw S. Rollins, M.D., for problems with walking and 
coordination.  Historically, the veteran reported inability 
to run as a child, but being taken into the military 
nonetheless.  He reported a knee injury in Burma, with a 
deteriorating gait ever since.  He reported increasing 
coordination problems, including of his hands, and 
progressively worsening pes cavus deformities for some time, 
post operative the previous summer.  Dr. Rollins noted 
considerable neurological work-up in the past with EMG and 
nerve conduction studies by Dr. Surloff while the veteran was 
hospitalized for foot surgery.  Subsequent neurology consult 
with Dr. Steinberg included a CT (computed tomography) study 
of the brain with findings compatible with cerebellar and 
pontine degeneration.  As family history, the veteran 
reported his father walked with "slapping feet," as did his 
paternal grandfather.  The veteran reported having two 
daughters with different diagnoses, one with Roussy-Levy, the 
other with C-M-T disease.  Two other siblings were reported 
as in apparently good health.  Upon neurologic examination, 
Dr. Rollins's impression was of a hereditary ataxia, probably 
most closely fitting the Friedreich's type.  He listed the 
findings felt to be cardinal symptoms of the disorder and the 
CT and electrodiagnostic findings consistent with other 
Friedreich-type patients.  He recommended that no more 
neurological studies be done.  He noted the strong family 
history, and that although all family members were not 
described in the same manner as was the veteran, both 
variability in families and lack of a report by a single 
observer rendered the degree of variation among the veteran's 
family members uncertain.

On VA examination in September 1981, the veteran reported 
that he remembered having a neurologic condition in his leg 
due to which he was slow and had difficulty walking and 
keeping up with other children.  The examiner noted that the 
veteran was subsequently diagnosed, "apparently by nerve 
biopsy and by electrical studies," with C-M-T disease.  He 
reported that his father and paternal grandmother had similar 
conditions of tapered legs and clumsiness.  Motor examination 
revealed mild atrophy in the intrinsic muscles of both hands.  
There was mild tapering of both lower extremities.  Other 
neuromuscular findings were noted, resulting in the 
impression of a relatively benign form of C-M-T disease with 
mild motor atrophy and sensory loss and mild gait difficulty, 
not a major problem currently.

A July 1987 neurology report from S. Pappas, M.D., noted the 
veteran's history of long-standing problems with walking and 
coordination.  The veteran reported that as a child, he was 
unable to actively participate in sports and was unable to 
run and had problems with coordination of his upper and lower 
extremities.  Dr. Pappas noted past diagnoses of Friedreich's 
ataxia and Roussy-Levy syndrome.  The veteran reported 
several relatives with a similar disorder, including a 
brother, sister, son and daughter.  Dr. Pappas noted the 
veteran to be quite histrionic in relating all of his 
symptoms and signs since his problem began.  Dr. Pappas noted 
that the veteran's condition had remained relatively static, 
in that he was still able to ambulate without assistance, had 
relatively good strength in the upper and lower extremities, 
with intact mental status and ability to carry out most 
activities of daily living.  His chief complaint was pain and 
numbness, mainly in the right leg, as well as right wrist 
complaints since a sprain several weeks ago.  Upon 
examination, the impression was of a familial spinocerebellar 
degeneration that did not precisely fit any of the well-
recognized categories such as Friedreich's or Roussy-Levy 
syndromes.  After identifying findings that argued against 
the diagnosis of Friedreich's ataxia, Dr. Pappas commented, 
"The issue whether the patient should be labeled with 
Friedreich's, Roussy-Levy, or any other hereditary 
spinocerebellar degeneration is academic since there is no 
specific treatment for any of these disorders."  The doctor 
listed planned tests to determine whether the condition was 
static or ongoing as a guide to prognosis and treatment.

A September 1987 neurology evaluation by K. Alderman, M.D., 
of Johns Hopkins Hospital, done on referral from A. 
Henderson, M.D., noted history as reported by the veteran.  
He reported difficulty with motor function from childhood.  
He was unable to do sports.  He walked and ran slowly.  He 
reported that in the Army he was unable to run, do squats, or 
do other required physical activities.  He reported he had 
always held a pencil in a fist rather than in a fine pinch.  
He reported that 10 to 15 years ago he developed a tremor 
associated with action, right more than left, affecting both 
arms and legs.  He reported family history, including that 
four of five children by three women were affected, an 
affected brother, sister, father and grandmother.  Upon 
completion of cranial nerve, motor, sensory, and cerebellar 
examination, Dr. Alderson's impression was that the veteran 
had an autosomal dominant familial syndrome characterized by 
apparent hypertrophic neuropathy.  He also had a cerebellar 
hemisphere syndrome not present in other family members, by 
his report.  The doctor opined that but for the cerebellar 
syndrome, the family would be considered to have a 
hypertrophic form of C-M-T disease.  The presence of a 
cerebellar syndrome raised the question of a spinocerebellar 
degeneration.  Roussy-Levy syndrome was considered less 
likely because of the pronounced history of involvement, 
uncharacteristic of Roussy-Levy syndrome.  Dr. Alderman 
listed multiple planned laboratory and diagnostic tests, 
listing myasthenia gravis among the possibilities to be 
investigated diagnosis because of facial weakness 
characteristic of neither spinocerebellar syndrome nor C-M-T 
disease.  She also noted the possibility of cerebellar or 
olivopontocerebellar atrophy with peripheral neuropathy.  She 
felt nerve biopsy would be desirable, but impracticable 
because the veteran did not live locally.

With Dr. Alderson's report, the veteran submitted literature 
from the Muscular Dystrophy Association.  An undated article 
entitled "Facts About Charcot-Marie-Tooth" identified C-M-T 
disease, also known as peroneal muscular atrophy (PMA), as a 
hereditary disease affecting the peripheral nerves, most 
commonly the muscles of the feet, lower legs and hands.  The 
pertinent facts from the article are as follows: There are 
two types of C-M-T disease, similar in symptoms, but with 
underlying neurologic differences, hypertrophic and neuronal.  
The more common, hypertrophic, form usually manifests within 
the first 20 years of life, particularly during adolescence.  
The neuronal form normally appears after age 20.  The first 
symptoms are usually foot deformities, such as a high arch or 
flexed toes, causing difficulty walking and holding the foot 
up, which may cause tripping on curbs, having to step higher 
than normal, and walking with deliberation.  C-M-T disease 
varies highly in severity, even among members of an affected 
family.  Most patients experience problems participating in 
sports, and fractures or sprains of the ankles and lower legs 
are not uncommon.

In October 1994, the veteran was admitted to a VA Medical 
Center (VAMC) due to increased difficulty walking.  
Significant medical history included mild diabetes mellitus, 
hypertension, hypercholesterolemia, and depression.  The 
veteran reported having gait problems since childhood when he 
noted difficulty in walking, jumping, and squatting, along 
with decreased sensation in his feet.  He reported the 
condition had been more or less stable throughout the years 
to the point he was able to perform activities of daily 
living with minimal impairment, mainly for long distance 
walking.  The report noted the veteran had been studied in 
several medical centers in the country and given the 
diagnosis of C-M-T disease.  The veteran reported a strong 
family history for this condition in four of his offspring, 
one brother, father and grandfather.  An EMG report noted the 
veteran's report of pes cavus all of his life.  The EMG 
conclusion was severe sensorimotor polyneuropathy with total 
denervation of small muscles of the foot and severe partial 
denervation of distal arm and leg muscles.  The hospital 
discharge diagnosis was C-M-T disease; hereditary peripheral 
neuropathy.

A June 1995 VA neurology outpatient record noted a 15-year-
old diagnosis of C-M-T disease.

A February 1996 letter from the Army to a U.S. Senator 
responding to an inquiry about the veteran's possible 
chemical exposure during World War II reported the following:  
The veteran reported that his principal duty in the service 
was with a unit that handled leaded fuels.  He was concerned 
about alleged, unspecified neurological problems being 
experienced by some of his former peers who served with him.  
Army Medical Command indicated that fuels handled by the 
veteran and others in his unit possibly contained the organo-
lead compound tetraethyl lead, to which the veteran and 
others could have been exposed through inhalation, ingestion, 
and skin absorption.  The veteran described his inhalation of 
fumes and skin contact with fuel.  The veteran indicated that 
many in his unit were found to have elevated levels of lead 
in the blood, but he did not say if he was among them.  He 
did not identify any current medical complaints, but he 
provided a September 1987 MRI report.  The writer stated that 
effects of acute and chronic tetraethyl lead exposure could 
include neurologic impairment, including hallucinations, 
delusions, excitability and insomnia from acute toxicity, and 
memory impairment, depression, irritability and impaired 
concentration from chronic toxicity.  Previous studies had 
shown no evidence associating tetraethyl lead with the 
development of atrophic or wasting changes in either the 
brain or the spinal cord.  The writer stated it was not 
likely that the veteran's exposure to leaded gasoline was 
responsible for the changes shown in his MRI, and that 
whether he had an elevated blood lead level could only be 
known from analysis of his blood serum at the time of initial 
exposure and serial studies thereafter together with a 
detailed history, given the many environmental sources of 
lead exposure.

In May 1997, the veteran applied to reopen his claim for C-M-
T disease as aggravated by service.  He also claimed service 
connection for neurological problems due to exposure to 
leaded fuel fumes in service.

A June 1997 letter from A. Henderson, M.D., stated as 
follows:

This gentleman was inducted into the 
military in March of 1943.  He is now 
known to have Charcot-Marie-Tooth 
syndrome; and according to his history, 
he had symptoms and signs of this disease 
at the time of his induction.  If this is 
true, then he should not have been 
inducted at the time.

Again, according to my records, he was 
apparently evaluated shortly after his 
service, and his disease had progressed 
at that time.  It is possible that this 
was related to his wartime service in 
Burma and the toxics to which he was 
exposed on that occasion.  This is 
difficult to prove at this late date but 
certainly seems reasonable according to 
the available information.  If this is 
confirmed by independent records, then 
some sort of disability award would seem 
to be appropriate.

A June 1997 record from the Mayo Clinic pertained to the 
veteran's self-referral for further evaluation of life-long 
C-M-T disease.  The veteran reported onset of numbness and 
weakness in his lower limbs in childhood and inability to 
run, jump, or keep up with classmates in physical education 
classes, as well as trouble with fine motor tasks since his 
teenage years.  The veteran reported that he volunteered for 
the Army and was sent to Burma despite failing numerous tasks 
during Army evaluation.  The remainder of the report was 
about development of intention tremor in recent years and 
other current problems.

On VA neurologic examination in June 1997, the veteran 
presented with numbness of his feet.  He reported that he had 
had numbness of his feet as well as foot drop since 
childhood.  He currently had obvious clumsiness and 
difficulty raising his ankles and stepping over objects as 
well as sensory and fine motor deficits and tremors.  He also 
reported that he breathed gasoline fumes in service for about 
two years.  He did not report any memory difficulty.  Upon 
physical examination, the examiner diagnosed C-M-T disease.  
Regarding lead exposure, the examiner opined examination 
revealed no definitive indicators of complications from lead 
exposure.  The examiner commented that peripheral neuropathy 
was the most typical findings from lead exposure, but that 
the veteran had peripheral neuropathy secondary to C-M-T that 
was similar to peripheral neuropathy from lead exposure, 
which made it difficult to ascertain or delineate whether 
there was also a problem due to lead.

In his December 1997 notice of disagreement in the instant 
case, the veteran averred that the RO did not address his 
evidence that he had muscular dystrophy [sic] when he entered 
the service.  He averred that his medical records show that 
he had a neurological disorder prior to and the day he 
entered the service.  He argued that the Army's failure to 
diagnose his disease exposed him to permanent disease.

In his February 1998 substantive appeal, the veteran 
reiterated his life-long physical impairments and his family 
history of C-M-T disease in his father and his father's 
mother.  He reported that he fell when asked to squat during 
his Army physical, and that he was put on limited service due 
to physical limitations, but was sent to Burma anyway.  He 
also reported he injured his knee in a truck accident.  He 
reported that he could not do any physical work in the 
service and operated the phone between pump stations.

The veteran testified at a videoconference hearing before the 
undersigned in June 1998.  He asserted that he had C-M-T 
disease before service and that it was aggravated in service.  
He essentially reiterated prior accounts of physical 
limitations in service and resulting assignment to limited 
duty.  He said he was on limited duty on several occasions.  
He did not respond to the question whether he had ever been 
given a profile.  He stated the Army must have known 
something was wrong with him because of the number of things 
he could not do.  He stated he never went on sick call for 
treatment of his limbs and "shimmies."  He said that during 
his time in the service he just did what he was told.  He 
opined that service aggravated his condition.  He mentioned 
his exposure to leaded fuel.  He said that a doctor in 
Charleston had told him that lead did not cause but may have 
intensified his C-M-T disease.  He stated that a medical text 
identified both lead exposure and C-M-T disease as causes of 
foot drop, which he has, and therefore it was possible that 
the lead exposure made his C-M-T disease worse.  When asked 
how C-M-T disease affected him before service and how it was 
worse after service, he responded he did not know, but that 
the Army gave him permanent disabilities.  He stated, 
essentially, that C-M-T disease was diagnosed many years 
after service when his daughter could not run on the 
playground; evaluation and diagnosis of C-M-T disease in her 
made him aware of his family history and its significance in 
his case.  He reiterated the members of his family with 
neurologic disorders.  He reported that he also has 
olivopontocerebellar degeneration.

The Board remanded this case in November 1998 for the RO to 
inform the veteran of the potential importance to his case of 
Dr. Henderson's treatment records and any records of the 
evaluation shortly after service to which Dr. Henderson 
referred in his June 1997 letter.  In December 1998, the RO 
requested the veteran to complete forms authorizing the RO to 
obtain the records referenced in the Board's remand, 
providing the veteran the forms.

The veteran responded to the Board's remand in a December 
1998 statement, reporting that Dr. Henderson's letter was 
based on history the veteran provided when he began seeing 
the doctor in the 1980s.  He characterized Dr. Henderson as 
an expert in dealing with C-M-T disease, who said that it 
normally appears in an individual at about age 18, which was 
about when he entered service, became sick, and was not 
allowed to do the same things as his fellow soldiers.  He 
averred that Dr. Henderson's letter stated the doctor's 
professional opinion that the symptoms described by the 
veteran as present during service were C-M-T disease.

In July 1999, the veteran submitted a photograph of himself, 
showing him to be a double below the knee amputee, and May 
1999 medical records of hospitalization for right below the 
knee amputation.  Those records reveal a previous left below 
the amputation in July 1998.  The amputations were apparently 
related to atherosclerotic peripheral vascular disease, which 
was reported as his primary diagnosis.  Other diagnoses 
included coronary artery disease status post myocardial 
infarction and sextuple coronary artery bypass graft.  There 
were nine diagnoses in all, with C-M-T disease and peripheral 
neuropathy/myopathy listed as numbers eight and nine.


II.  Analysis

A.  Whether to Reopen the Claim

When the RO denied the appellant's claim for service 
connection for neurologic disease in December 1979, he had 
one year from the date of the letter notifying him of each 
denial to initiate an appeal before the decision became 
final; he did not initiate an appeal, and the decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160(d); 20.302(a) (2000).  To reopen the claim, new and 
material evidence must be presented or secured.  38 U.S.C.A. 
§ 5108 (West 1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since December 1979 is 
of concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The June 1997 statement by Dr. Henderson satisfies the 
definition of new and material evidence.  It was not 
previously submitted.  Of all of the medical evidence 
submitted since December 1979, it alone provides a medical 
opinion suggesting aggravation by service of C-M-T disease, 
possibly by exposure to toxic substances.  Notwithstanding 
that there are several equivocal elements to the doctor's 
statement, the threshold of materiality is very low.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The statement 
is such that fairness requires it be considered in the 
context of all of the evidence to decide the claim for 
service connection fairly.  38 C.F.R. § 3.156(a) (2000).  
When new and material evidence is presented or secured with 
respect to a formally disallowed claim, the Secretary shall 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108 (West 1991).

Whereas there is no threshold amount of new and material 
evidence required to reopen the claim, the Board need not 
consider whether other evidence also requires the claim to be 
reopened.  It is reopened.  Id.



B.  Duty to Assist

Before reaching the merits of the claim, the Board must 
consider whether VA has discharged its duty to assist the 
veteran to develop his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. 106-475, 114 Stat. 2096 (2000).

The evidence of record gives notice of several medical 
evaluations and diagnostic tests that are not of record.  
There is no indication that any of them predate circa 1978 or 
have any reasonable likelihood of providing historical 
evidence about the course of the veteran's neurologic 
condition before, during, or shortly after service other than 
from the veteran.  The veteran's account of the onset and 
course of his claimed disorder is well documented.

The RO specifically offered the veteran assistance to develop 
the evidence as regards Dr. Henderson's records and any 
records about which notice could be inferred from his June 
1967 letter.  Specifically, the RO offered to assist the 
veteran to obtain any records showing evaluation of the 
veteran shortly after service.  The veteran did not respond 
to the offer of assistance.  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

More significant than merely failing to avail himself of 
assistance when offered, the veteran responded directly to 
the Board's November 1998 remand, indicating that Dr. 
Henderson had no records contemporaneous with service or 
shortly thereafter, but that the doctor's statement was based 
on history from the veteran.  The Board concludes that there 
is no assistance to afford the veteran regarding Dr. 
Henderson's records.  The veteran has reported the course of 
his claimed neurological disease on many occasions in 
numerous contexts.  In short, there is not notice in the 
record of an opportunity to afford the veteran assistance 
with his claim that has a colorable possibility to produce 
favorable evidence or that he has not declined.  VA has 
discharged its duty to assist the veteran to develop his 
claim, and the Board will proceed to the merits of the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 114 
Stat. 2096 (2000).


C.  Entitlement to Service Connection

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by wartime service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000).  Such a 
disability is called "service connected."  38 U.S.C.A. 
§ 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2000).

The medical evidence of record shows the veteran has one or 
another hereditary neurologic disease.  As noted above, the 
precise diagnosis is not in this case material to the 
question whether it was incurred in service or pre-existed 
and was aggravated by service.  The Board discusses the 
disease as C-M-T disease, because the veteran has presented 
his claim that way, and it is the most and most recently used 
diagnosis of record.

Although congenital or developmental defects are not diseases 
or injuries within the meaning of the law governing 
entitlement to VA disability compensation, 38 C.F.R. 
§ 3.303(c) (2000), the VA General Counsel has distinguished 
congenital (also called hereditary or familial) diseases from 
congenital defects.  "Service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole establishes that 
the familial condition in question was incurred or aggravated 
during service within the meaning of VA law and regulation."  
VAOPGCPREC 82-90.  The medical reports and literature of 
record in this case show the veteran has a hereditary disease 
that fits the characteristics of service-connectable 
hereditary diseases described in the General Counsel's 
opinion.  Id.

A service-connected disability must result from disease or 
injury incurred or aggravated in service.  38 U.S.C.A. § 1110 
(West 2000).  As a legal concept, aggravation in VA law and 
regulation pertains to disease or injury that preexists 
service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 
(2000).  Incurrence and aggravation are mutually exclusive.  
A disease cannot logically have both preexisted service and 
have been incurred during service.  See 38 C.F.R. § 3.306 
(2000).

A person is presumed in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious and manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 C.F.R. § 3.304(b) (2000).  Once the presumption of 
soundness is rebutted, "[a] preexisting . . . disease will 
be considered to have been aggravated by active . . . 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 C.F.R. § 3.306(a).  "Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service."  38 C.F.R. 
§ 3.306(b).

The veteran argued in January 1980 that his neurological 
disease is hereditary, which means he had it when he entered 
service.  Although service connection may be granted for 
hereditary diseases that first manifest themselves during 
active service, or which preexisted service and progressed at 
an abnormally high rate during service, the presumption of 
soundness is not rebutted merely by the fact that a disease 
is hereditary, as a genetic or other familial disposition to 
develop a disease does not constitute having the disease.  
VAOPGCPREC 67-90.

The veteran has subsequently presented his testimony and 
numerous accounts to physicians of the manifestations of his 
neurologic disease in childhood as evidence to rebut the 
presumption of soundness.  Numerous physicians have shown in 
their neurological reports that they evaluated current 
findings in light of the veteran's history of manifestations 
in childhood and of other family members' involvement to make 
the diagnosis of C-M-T.  Thus, these diagnoses are credible, 
probative medical evidence as distinguished from diagnosis 
based solely on the veteran's history.  Cf. LeShore v. Brown, 
8 Vet. App. 406 (1995) (claimant's history not transformed 
into medical evidence because the transcriptionist is a 
doctor).

The veteran's reports are clear and unmistakable.  There is 
no way to interpret them but to mean that the symptomatology 
diagnosed since 1978 or 1979 as C-M-T disease is the same 
that manifested in childhood.  As such, the presumption of 
soundness is rebutted.  38 C.F.R. § 3.304(b).

In this case, the veteran's testimony is the only evidence of 
the manifestations of the disease before service.  His 
testimony is the only evidence of manifestations of the 
disease in service.  The record is essentially silent about 
the manifestations after service until 1979.  There is no 
evidence of complaint or treatment during service, and the 
veteran testified credibly that he sought none during 
service.

Taking the veteran's testimony as credible and probative of 
the manifestations of C-M-T disease before and during 
service, comparison of the manifestations before and during 
service show essentially no change.  The veteran reports as 
existing before service, inability to run, jump, squat, play 
sports, and having foot drop.  He has repeatedly described 
the manifestations of C-M-T disease during service as 
inability to run, jump, squat, crawl, and others.  Nothing in 
his testimony or reports to physicians suggests increase in 
severity during service.  The fact of limited duty is not 
evidence of aggravation.  As the veteran repeatedly described 
the reasons he was placed on limited duty, it was for 
essentially the same manifestations he had before service.  
Thus, to that extent, the comparison does not in any way show 
aggravation of a preexisting disease in service.  38 C.F.R. 
§ 3.306(a).

The June 1997 comment by the VA neurology examiner, that a 
relationship between the veteran's peripheral neuropathy and 
lead toxicity was unascertainable because of the presence of 
C-M-T disease is not probative of an increase in C-M-T 
disease in service.  It merely explained why the question was 
unanswerable.  The June 1996 Army letter is evidence adverse 
to the veteran's theory of aggravation due to lead toxicity.  
Notably, the letter shows that the veteran did not even tell 
the writer that he had a neurologic disease.  Thus, the 
letter cannot possibly be evidence of any particular status 
of the veteran's C-M-T disease during or after service.

As regards the post-service manifestations, there is no 
evidence of any examination before February 1948, when a VA 
examiner noted a high arch to the veteran's feet.  That 
finding is noted in the medical literature of record as 
symptomatic of C-M-T disease.  Although the veteran's 
entrance and separation examinations were negative regarding 
the feet, that finding alone does not show increase in 
severity during service as determined by before, during, and 
after service manifestations for two reasons.  First, absent 
showing of increased severity during service, a finding three 
years later that was not present in service does not show 
aggravation during service.  Second, no medical evidence of 
record supports the conclusion that the heightening of the 
arch constitutes an increase in severity of C-M-T disease.  

The veteran revealed in his December 1998 statement that Dr. 
Henderson's reported records of evaluations shortly after 
service refer to his records of the veteran's prior report of 
evaluation and findings shortly after service.  The veteran 
has declined to provide either records of such evaluation or 
information to permit VA to search for such records.  On the 
point of the fact of such evaluation, the veteran's report is 
not credible.  Moreover, whether there is progression in a 
neurologic disease is a medical matter that requires medical 
evidence to prove, and the veteran's lay recollection of such 
a finding is not probative evidence of such progression.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).  Dr. 
Henderson's opinion about the possible effect of lead 
toxicity on the veteran's C-M-T disease was explicitly 
equivocal.  He indicated that independent corroboration was 
needed to validate it.  Such corroboration is lacking.  It 
was predicated on the veteran's unsupported, medically 
incompetent allegation of progression of the disease shown 
shortly after service.  Consequently, Dr. Henderson's June 
1997 statement has essentially no probative value to show 
aggravation of C-M-T disease by service.

Additionally, the veteran's assertion that the Army ought not 
have taken him into service because of his neuromuscular 
impairment is immaterial to his case.  VA disability 
compensation is payable to him only for disability resulting 
from aggravation in service of the preexisting disease.  
Compensation is not payable as punitive damages for wrongful 
induction.

As regards evidence of the manifestations after service that 
could show aggravation during service, there is a hiatus of 
over 30 years between service and any record or reference to 
the veteran seeking treatment.  When he did seek treatment, 
Dr. Alderson's report shows, the veteran reported it was for 
the development of a tremor many years after service.  The 
veteran's July 1980 comment to Dr. Surloff about recent 
inability to grasp without his hands shaking is consistent 
with Dr. Alderson's report.  The evidence of a prolonged 
period without medical complaint, together with the other 
evidence such as lack of treatment or other evidence of a 
change in the disease during service is probative of whether 
C-M-T disease was aggravated by service within the meaning of 
38 C.F.R. § 3.306(b).  Maxon v. Gober, No. 99-7160 (Fed. Cir. 
Oct 27, 2000).

In sum, the preponderance of the evidence is against finding 
that C-M-T disease or any other hereditary neurologic 
disorder was aggravated by service.  38 U.S.C.A. §§ 1110, 
1153 (West 1991 & Supp. 2000); 38 C.F.R. § 3.306 (2000).

Whereas the veteran has adamantly averred his disease 
preexisted service, and the Board has so found, it cannot 
have been incurred in service.  38 C.F.R. § 3.303(b).  The 
presumption of incurrence of C-M-T disease shown by evidence 
of 10 percent disability within one year following service is 
not for application in this case.  See 38 C.F.R. §§ 3.307, 
3.309(a).  The finding of preexistence precludes finding 
incurrence in service of a disease first diagnosed after 
separation based on all the evidence, including that 
pertaining to service.  38 C.F.R. § 3.303(d).


ORDER

Service connection for a variously diagnosed hereditary 
neurologic disease, to include Charcot-Marie-Tooth (C-M-T) 
disease, is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals


 

- 25 -



- 1 -


